DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 01/08/2021.
Status of the claims:
Claims 4 – 9, 12, 13, 16, 18 – 22, 25, and 33 - 37 are pending in the application.
Claims 4, 5, 8, 12, 13, 16, 18, 21 – 22, and 25  are amended.
Claims 33 – 37 are new.
Claims 1 – 3, 10, 11, 14 – 15, 17, 23, 24, and 26 - 32 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 – 6, 8, 12, 13, 18 – 22, 25, and 33 - 35 are rejected under 35 U.S.C. 103 as being unpatentable over Tafti (US 2015/0366649 A1), and further in view of Hackett (US 2014/0207174 A1).
Regarding claim 33, Tafti discloses a medical device (bidirectional vascular filter 10) (abstract) comprising: 
a support structure (frame 16 and ellipses 14/19) that is collapsible (filter 10 can be sized so as to compress and collapse into a generally cylindrical conformation that fits within a standard catheter) (paragraph [0036]), includes a plurality of struts (plurality of ellipses 14) (paragraph [0030]), and has a proximal end (proximal end with proximal hook 12), a distal end (distal end with distal hook 17), and an intermediate portion (middle of frame) located therebetween; 
a flow media (web element 18) attached to an inside of the support structure (frame 16 and ellipses 14/19) at the intermediate portion (middle of frame) of the support structure (frame 16 and ellipses 14/19) (Examiner’s note: looking at Fig. 5, we can see that the web element, flow media, is connected to both the outer surface and inner surface of the frame, as the frame runs through a hole within the web element); and 
a proximal capture feature (proximal hook 12) coupled to the proximal end of the support structure (frame 16 and ellipses 14/19) and a distal capture feature (distal hook 17) coupled to the distal end of the support structure (frame 16 and ellipses 14/19) (paragraph [0030] and Fig. 1), the proximal and distal capture features (proximal and distal hook 12 / 17, respectively) facilitating deployment of the medical device and capture of the medical device (paragraph [0030]).
However, Tafti does not teach (i) wherein at least one of the proximal and distal capture features are substantially spherical.
As to (i), Hackett teaches a permeable plug wherein the proximal and distal capture features (mass 32 - on both sides) are substantially spherical (paragraph [0017] and Fig. 1) for the purpose of being able to be captured by the snare element.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the support structure of Tafti to be substantially spherical, as taught by Hackett, as this is a well-known feature in the art and aids in the capture of the device by the snare.
Regarding claim 4, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses further comprising a snare catheter (snare 30) (paragraph [0036]) with a loop (Examiner’s note: snare 30 forms a loop, which can be seen on Fig. 8C), the proximal capture feature (proximal hook 12) captured by the loop (paragraph [0036]).
Regarding claim 5, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses wherein the flow media (web element 18) is configured to filter fluid flowing through a vessel (paragraph [0002]).
Regarding claim 6, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses wherein the flow media (web element 18) includes a first side (proximal face of web element 18) and a second side (distal face of web element 18) and is attached to the support structure (frame 16 and ellipses 14/19) such that either the first side or the second side (proximal and distal faces of web element 18) 
Regarding claim 8, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses wherein the flow media (web element 18) is configured to occlude fluid flowing through a vessel (Examiner’s note: the outer diameter and web portions occlude a portion of fluid flowing through vein, redirecting the flow through the mesh windows).
Regarding claim 12, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses wherein the flow media (web element 18) is formed from a polymeric material (PTFE) (paragraph [0033]).
Regarding claim 13, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses wherein the support structure (frame 16 and ellipses 14/19) includes an inner lumen (lumen through the filter 19) and the flow media (web element 18) comprises a porous fabric (web element 18) (Fig. 1) and is attached to the support structure (frame 16 and ellipses 14/19) such that it extends across the inner-lumen (Examiner’s note: web element extends across the inner lumen along the perpendicular axis, minor axis – Fig. 1).
Regarding claims 18, 19, 20, 21 and 22, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses further comprising claim 18 a guidewire (guidewire – not shown) (paragraph [0036]), the medical device (filter 10) received on the guidewire (Examiner’s note: Components at the proximal and distal ends of the filter 10, such as the proximal hook 12 and the distal hook 17, can include a guidewire lumen for loading the filter 10 over the guidewire. – paragraph [0036]); claim 19 wherein the guidewire (guidewire – not shown) extends through at least one of the proximal and distal capture features (proximal and distal hook 12, 17) (paragraph [0036]); claim 20 wherein at least one of the proximal and distal capture features (proximal and distal hook 12, 17) is configured to releasably engage the guidewire (guidewire – not shown) such that the medical device (filter 10) can be translated along the guidewire (guidewire – not shown) prior to deployment of the medical device (filter 10) and such that the medical device (filter 10) is constrained against translation along the guidewire (guidewire – not shown) upon deployment of the medical device (filter 10) (Examiner’s note: The vascular filter system can also have an elongate deployment element and a retaining mechanism, wherein the retaining mechanism is configured to secure the elongate deployment element and the vascular filter device using the guidewire – paragraph [0036]); claim 21 the distal capture feature (distal hook 17) comprising an aperture allowing the distal capture feature (distal hook 17) to be arranged over a guidewire (Examiner’s note: Components at the proximal and distal ends of the filter 10, such as the proximal hook 12 and the distal hook 17, can include a guidewire lumen for loading the filter 10 over the guidewire. – paragraph [0036]); claim 22 the proximal capture feature (proximal hook 12) comprising a lumen allowing the proximal capture feature to be arranged over a guidewire (Examiner’s note: Components at the proximal and distal ends of the filter 10, such as the proximal hook 12 and the distal hook 17, can include a guidewire lumen for loading the filter 10 over the guidewire. – paragraph [0036]).
Regarding claim 25, the combination of Tafti and Hackett teaches the device above, and Tafti further discloses wherein the plurality of struts (plurality of ellipses 14) 
Regarding claim 34, Tafti discloses a medical system (filter delivery system) (abstract) comprising: 
a medical device (filter 10) including: 
a support structure (frame 16 and ellipses 14/19) that is collapsible (filter 10 can be sized so as to compress and collapse into a generally cylindrical conformation that fits within a standard catheter) (paragraph [0036]), includes a plurality of struts (plurality of ellipses 14) (paragraph [0030]), and has a proximal end (proximal end with proximal hook 12), a distal end (distal end with distal hook 17), and an intermediate portion (middle of frame) located therebetween; 
a flow media (web element 18) attached to an inside of the support structure (frame 16 and ellipses 14/19) at the intermediate portion (middle of frame) of the support structure (frame 16 and ellipses 14/19) (Examiner’s note: looking at Fig. 5, we can see that the web element, flow media, is connected to both the outer surface and inner surface of the frame, as the frame runs through a hole within the web element); and 
a proximal capture feature (proximal hook 12) coupled to the proximal end of the support structure (frame 16 and ellipses 14/19) and a distal capture feature (distal hook 17) coupled to the distal end of the support structure (frame 16 and ellipses 14/19) (paragraph [0030] and Fig. 
a catheter (delivery sheath 26) configured to receive the medical device (filter 10) therein (paragraph [0036] and Fig. 6); and 
a snare (snare 30) configured to engage either of the proximal capture feature and the distal capture feature (proximal and distal 12 / 17) such that the medical device (filter 10) is retrievable from both an antegrade direction and a retrograde direction (paragraph [0037]).
However, Tafti does not teach (i) wherein at least one of the proximal and distal capture features are substantially spherical.
As to (i), Hackett teaches a permeable plug wherein the proximal and distal capture features (mass 32 - on both sides) are substantially spherical (paragraph [0017] and Fig. 1) for the purpose of being able to be captured by the snare element.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the support structure of Tafti to be substantially spherical, as taught by Hackett, as this is a well-known feature in the art and aids in the capture of the device by the snare.
Regarding claim 35, Tafti discloses a medical device comprising: 
a support structure (frame 16 and ellipses 14/19) that is collapsible (filter 10 can be sized so as to compress and collapse into a generally cylindrical conformation that fits within a standard catheter) (paragraph [0036]), includes a plurality of struts (plurality of ellipses 14) (paragraph [0030]), and has a proximal 
a flow media (web element 18) attached to an inside of the support structure (frame 16 and ellipses 14/19) at the intermediate portion (middle of frame) of the support structure (frame 16 and ellipses 14/19) (Examiner’s note: looking at Fig. 5, we can see that the web element, flow media, is connected to both the outer surface and inner surface of the frame, as the frame runs through a hole within the web element); and 
a distal capture feature (distal hook 17) coupled to the distal end of the support structure (frame 16 and ellipses 14/19) (paragraph [0030] and Fig. 1), the distal capture feature (distal hook 17) facilitating antegrade deployment of the medical device and antegrade capture of the medical device (paragraph [0037]).
However, Tafti does not teach (i) wherein at least one of the proximal and distal capture features are substantially spherical.
As to (i), Hackett teaches a permeable plug wherein the proximal and distal capture features (mass 32 - on both sides) are substantially spherical (paragraph [0017] and Fig. 1) for the purpose of being able to be captured by the snare element.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the support structure of Tafti to be substantially spherical, as taught by Hackett, as this is a well-known feature in the art and aids in the capture of the device by the snare.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tafti (US 2015/0366649 A1) and Hackett (US 2014/0207174 A1) as applied to claim 33 above, and further in view of Galdonik (US 2009/0326575 A1).
Regarding claim 7 and 9, the combination of Tafti and Hackett teaches the medical device of claim 1 above.
However, the combination of Tafti and Hackett is silent teaching (i) claim 7, wherein the flow media includes pores having an average size ranging between 100 and 500 micrometers and a patency in the range of between 12 hours and 7 days; and (ii) claim 9, wherein the flow media includes pores having an average size of less than 100 micrometers and a patency configured to provide extended low flow occlusion of a vessel.
As to (i) and (ii), Galdonik teaches basket-type filter claim 7, wherein the flow media includes pores having an average size ranging between 100 and 500 micrometers and a patency in the range of between 12 hours and 7 days (the filter has a pores with a diameter from 50 microns to 250 microns) (paragraph [0073]) for the general applications in blood vessels (the patency is at least capable of being in this range given the similar pore size of the mesh); and (ii) claim 9
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the mesh size of Tafti in view of Hackett to incorporate the mesh pore size of Galdonik for the use of general applications of this type of device in blood vessels.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tafti (US 2015/0366649 A1) and Hackett (US 2014/0207174 A1) as applied to claim 33 above, and further in view of Cully (US 2014/0052103 A1).
Regarding claim 16, the combination of Tafti and Hackett teaches the medical device of claim 1 above.
However, the combination of Tafti and Hackett is silent on (i) wherein the support structure is formed from a cut tube. 
As to (i), Cully teaches a medical device with a frame and a bag wherein the support structure (frame 30) is formed from a cut tube (frame 30 can be formed of laser cut tube) (paragraph [0065]), for the purpose of having a frame that is accurately cut to the desired configuration.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the support structure of Tafti in view of Hackett to be formed from a laser cut tube for the purpose of having a frame that is accurately cut to the desired configuration.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Tafti (US 2015/0366649 A1) and Hackett (US 2014/0207174 A1), and further in view of Janardhan (US 2014/0260928 A1).
Regarding claim 36
a support structure (frame 16 and ellipses 14/19) that is collapsible (filter 10 can be sized so as to compress and collapse into a generally cylindrical conformation that fits within a standard catheter) (paragraph [0036]), includes a plurality of struts (plurality of ellipses 14) (paragraph [0030]), and has a proximal end (proximal end with proximal hook 12), a distal end (distal end with distal hook 17), and an intermediate portion (middle of frame) located therebetween; 
a flow media (web element 18) attached to the support structure (frame 16 and ellipses 14/19) (paragraph [0030]); 
a first capture feature (proximal hook 12) at the first end of the support structure (frame 16 and ellipses 14/19) and a second capture feature (distal hook 17) at the second end of the support structure (frame 16 and ellipses 14/19) (paragraph [0030] and Fig. 1), the first and second capture features (proximal and distal hooks 12 / 17) facilitating deployment of the medical device (filter 10) and recapture of the medical device (filter 10) following deployment (paragraphs [0036 – 0037]).
However, Tafti does not teach (i) wherein the first capture feature defines an interior space; and (ii) a radiopaque marker enclosed within the interior space of the first capture feature.
As to (i), Hackett teaches a permeable plug wherein the proximal and distal capture features (mass 32 - on both sides) are hollow and spherical (paragraph [0017] and Fig. 1) for the purpose of being able to be captured by the snare element.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the support structure of Tafti to be hollow 
As to (ii), Janardhan teaches, in the same field of endeavor, a vascular occlude / filter, comprising capture features (neck portions) wherein the interior space of the first capture feature includes a radiopaque marker enclosed within the first capture feature (Examiner’s note: the filter of Janardhan teaches having enclosed portions, the necks of the filter, which are embedded with / enclose around a radiopaque marker – paragraph [0395], thus Janardhan teaches the concept of enclosing a radiopaque maker within an interior space of a capture feature).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Tafti in view of Hackett with embedded / enclosed radiopaque marker, as it is obvious in the art to have the marker be encompassed by a structure of the device for visualization of x-ray.
It should be noted that the combination made here is such that the hollow capture features of Hackett are embedded with the radiopaque marker of Janardhan.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Tafti (US 2015/0366649 A1), and further in view of Janardhan (US 2014/0260928 A1).
Regarding claim 37, Tafti discloses a medical system comprising: 
a medical device including: 
a support structure (frame 16 and ellipses 14/19) that is collapsible (filter 10 can be sized so as to compress and collapse into a generally cylindrical conformation that fits within a standard catheter) (paragraph [0036]), includes a plurality of struts (plurality of ellipses 14) (paragraph 
a flow media (web element 18) attached to the support structure (frame 16 and ellipses 14/19) (paragraph [0030]); and 
a first capture feature (proximal hook 12) at the first end of the support structure (frame 16 and ellipses 14/19) and a second capture feature (distal hook 17) at the second end of the support structure (frame 16 and ellipses 14/19) (paragraph [0030] and Fig. 1), the first and second capture features (proximal and distal hooks 12 / 17) facilitating deployment of the medical device (filter 10) and recapture of the medical device (filter 10) following deployment (paragraphs [0036 – 0037]), and 
a catheter (delivery sheath 26) configured to receive the medical device (filter 10) therein (paragraph [0036] and Fig. 6); and 
a snare (snare 30) configured to engage either of the proximal capture feature and the distal capture feature (proximal and distal 12 / 17) such that the medical device (filter 10) is retrievable from both an antegrade direction and a retrograde direction (paragraph [0037]).
However, Tafti does not teach (i) a radiopaque marker enclosed within the interior space of the first capture feature.
As to (i), Janardhan teaches, in the same field of endeavor, a vascular occlude / filter, comprising capture features (neck portions) wherein the interior space of the first capture feature includes a radiopaque marker enclosed within the first capture 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Tafti with embedded / enclosed radiopaque marker, as it is obvious in the art to have the marker be encompassed by a structure of the device for visualization of x-ray.
It should be noted that the combination made here is such that the hooks of Tafti are embedded with the radiopaque marker of Janardhan.
Response to Arguments
Applicant’s arguments, filed 01/08/2021, with respect to Keegan and McGuckin have been fully considered and are persuasive.  The rejection with respect to Keegan and McGuckin has been withdrawn. A new rejection has been made in view of Tafti.
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. Regarding the argument “Tafti makes no mention of a flow media being attached to an inside of the frame”, as mentioned above, the web element 18, does attach to a portion of the inside of the frame, as the struts of the frame run through a hole of the web element 18. 
Regarding the argument “Janardhan does not disclose radiopaque markers embedded in the bulbs”, it should be noted that, as previously stated, the radiopaque markers are embedded in the necks of the device, where there is no expansion / collapsing. Furthermore, in paragraph [0395], Janardhan explicitly states that the 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771